           Case 1:19-cv-09867-AJN Document 16
                                           17 Filed 06/16/20
                                                    07/02/20 Page 1 of 2

                                                   Eckert Seamans Cherin & Mellott, LLC       TEL 914 949 2909
                                                   10 Bank Street                             FAX 914 949 5424
                                                   Suite 700                                  www.eckertseamans.com
                                                   White Plains, NY 10606




                                                                                          Riyaz G. Bhimani
                                                                                          DIRECT 914 286 2806
                                                                                          rbhimani@eckertseamans.com

                                           June 15, 2020

Via ECF
Hon. Alison J. Nathan
United States District Court, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 906
New York, New York 10007

Re:      Braulio Thorne v. Chipotle Mexican Grill, Inc.                                          7/2/2020
         Case No. 19-cv-9867 (AJN)

Dear Judge Nathan:

        This firm, along with the law firm Martenson, Hasbrouck, & Simon LLP, represents
Defendant Chipotle Mexican Grill, Inc. in the above-referenced action. We write jointly with
Plaintiff’s counsel to respectfully request that this matter continued to be stayed pending the ruling
of the Second Circuit Court of Appeals’ review of rulings on nearly identical issues. The Court
previously granted the parties’ joint request for a stay on the grounds that the issues in this action
are being addressed in other actions (see Doc. No. 15).

        As a brief background, within the last two months, courts in the Southern District of New
York have granted motions to dismiss Braille gift card cases. See Yovanny Dominguez v. Banana
Republic, LLC, U.S.D.C. S.D.N.Y. Case No. 1:19-cv-10171 (GHW) (“Banana Republic”); James
Murphy v. Kohl’s Department Stores, Inc., U.S.D.C. S.D.N.Y. Case No. 1:19-09921 (GHW)
(“Kohl’s”). This instant action involves almost identical claims as those asserted in Banana
Republic and Kohl’s. Plaintiffs in Banana Republic and Kohl’s have exercised their right to appeal
from those rulings, and the Second Circuit ordered an expedited briefing schedule. Although we
understand that the plaintiffs/appellants in Banana Republic and Kohl’s intend to ask the Second
Circuit to sever those appeals and withdraw the expedited briefing schedules, the Second Circuit’s
intent to rule on these same issues is inevitable.

         As a result, Chipotle seeks, with Plaintiff’s consent, a continued stay of the proceedings in
this action pending the Second Circuit’s rulings on the appeals in Banana Republic and Kohl’s. A
continued stay would conserve judicial resources and permit this Court to proceed at a future date
with the benefit of guidance from the Court of Appeals. The parties further stipulate that Chipotle
will have thirty (30) days from the date of the Second Circuit’s decision in the Banana Republic
and Kohl’s appeals.
                                                          6225'(5('


                                                                                                        6/22/2020


{V0659403.1}
           Case 1:19-cv-09867-AJN Document 16
                                           17 Filed 06/16/20
                                                    07/02/20 Page 2 of 2


                                                                                Hon. Alison J. Nathan
                                                                                June 15, 2020
                                                                                Page 2




        We appreciate Your Honor’s consideration of this request, and thank the Court for its time
and attention to this matter.

                                                     Respectfully yours,

                                                     s/ Riyaz G. Bhimani

                                                     Riyaz G. Bhimani

Enclosures

cc:      Jeffrey Gottlieb, Esq., Gottlieb & Associates, Plaintiff’s Counsel (By ECF)
         Betsy Bulat Turner, Esq., Martenson, Hasbrouck, & Simon LLP (by e-mail)
         Michelle Patroni, Esq. Martenson, Hasbrouck, & Simon LLP (by e-mail)




{V0659403.1}
